                                        1    LIPSON NEILSON P.C.
                                             JOSEPH P. GARIN
                                        2    Nevada Bar No. 6653
                                             JESSICA A. GREEN
                                        3    Nevada Bar No. 12383
                                             9900 Covington Cross Drive, Suite 120
                                        4    Las Vegas, Nevada 89144
                                             (702) 382-1500/FAX (702) 382-1512
                                        5    jgarin@lipsonneilson.com
                                             jgreen@lipsonneilson.com
                                        6
                                             Attorneys for Defendant
                                        7

                                        8                              UNITED STATES DISTRICT COURT
                                        9                                      DISTRICT OF NEVADA
                                        10
                                             KYLE JOHNS                            )               Case No.: 3:20-cv-00156-MMD-
                                        11                                         )               WGC
                                                       Plaintiff,                  )
                                        12                                         )
9900 Covington Cross Drive, Suite 120




                                             vs.                                   )
 (702) 382-1500 – fax (702) 382-1512




                                        13                                         )               STIPULATION AND ORDER FOR
      Las Vegas, Nevada 89144




                                             ARIZONA PIPELINE COMPANY, a Nevada    )               DISMISSAL
         Lipson Neilson P.C.




                                        14   Corporation                           )
                                                                                   )
                                        15              Defendant.                 )
                                             _____________________________________ )
                                        16

                                        17          Plaintiff KYLE JOHNS (“Plaintiff”), and Defendant ARIZONA PIPELINE

                                        18   COMPANY (“APC”) by and through their undersigned counsel, pursuant to Federal Rule

                                        19   Civil Procedure 41(a), hereby stipulate to dismissal, with prejudice, of Plaintiff’s

                                        20   ///

                                        21   ///

                                        22   ///

                                        23   ///

                                        24   ///

                                        25   ///

                                        26   ///

                                        27   ///

                                        28   ///

                                                                                         -1-
                                                                                                          Johns v. Arizona Pipeline
                                        1                                                      Case No.: 3:20-cv-00156-MMD-WGC
                                                                                          ___________________________________
                                        2

                                        3    Complaint, and any cause of action and claims for relief asserted in these proceedings

                                        4    by Plaintiff against APC, with each of the parties to bear their own respective attorneys’

                                        5    fees and costs.

                                        6    DATED this 28th day of May, 2021.          DATED this 28th day of May, 2021.
                                        7    KEMP & KEMP, ATTORNEYS AT LAW              LIPSON NEILSON P.C.
                                        8
                                                   /s/ James P. Kemp                          /s/ Jessica A. Green
                                        9    By:                                        By:
                                                   JAMES P. KEMP, ESQ.                        JOSEPH P. GARIN, ESQ.
                                        10         Nevada Bar No. 6653                        Nevada Bar No. 6653
                                                   7435 W. Azure Dr., Suite 110               JESSICA A. GREEN, ESQ.
                                        11         Las Vegas, NV 89130                        Nevada Bar No. 12383
                                                   jp@kemp-attorneys.com                      9900 Covington Cross Drive, Suite 120
                                        12                                                    Las Vegas, Nevada 89144
9900 Covington Cross Drive, Suite 120




                                                   Attorney for Plaintiff                     jgarin@lipsonneilson.com
 (702) 382-1500 – fax (702) 382-1512




                                        13                                                    jgreen@lipsonneilson.com
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14                                                    Attorneys for Defendant
                                        15

                                        16                                            ORDER
                                        17            Based on the foregoing, IT IS HEREBY ORDERED that this action by Plaintiff
                                        18   against Defendant APC is dismissed with prejudice, each party to bear their respective
                                        19   fees and costs.
                                        20                        June 2
                                                      DATED this _____________________, 2021.
                                        21

                                        22

                                        23                                            ________________________________
                                                                                      U. S. DISTRICT COURT JUDGE
                                        24

                                        25

                                        26
                                        27

                                        28

                                                                                        -2-
